Title: General Orders, 8 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange town [N.Y.] Tuesday August 8th 1780
						
							Parole Clarkestown 
							 Countersigns N: D. Watchword New York
						
					
					The General requires the most particular attention to the order of yesterday, respecting Arms and Ammunition which our being in the vicinity of the Enemy renders peculiarly essential.
					The men wanting arms are to be supplied without delay—and the recruits as fast as they arrive. A sufficient stock is to be kept on hand for this purpose.
					The order for keeping the bayonets constantly fixed has been during the March unpardonably neglected by part of the Troops: it is to be strictly observed, and the officers commanding regiments will see that the Bayonet Belts and scabbards are delivered to the Brigade Conductors taking their receipts for the number delivered and they will deliver them to the Field Commissary of military stores: The Light Infantry Companies will deliver them to their respective regiments to be included in the above.
					
					The Marquis de la Fayette being returned will take the Command of the Light Infantry and Major General St Clair will resume that of the Pennsylvania division.
					Captain Moses White of Colonel Hazen’s regiment is appointed to do the duty of Brigade Inspector in General Poors brigade ’till further orders vice Major Scott indisposed.
					The Brigade Inspectors are to attend at the orderly office this Afternoon at four ô clock.
					
						After Orders
						[Officers] Of the Day Tomorrow[:] Brigadier General Nixon[,] Colonel Greaton[,] Lieutenant Colonel Millen[,] Brigade Major Van Lear.
						The picquets to parade at six o clock this afternoon on the Green near the church which is Assigned for the Grand parade at present. The Troop to beat at half past six ô clock—The Guards and picquets to be on the Grand Parade at half past seven precisely. one private to every thirteen must be brought on to the Grand Parade in addition to the Details.
						The Field officers who commanded the advanced Guards of the right and Left column will attend to Post the Picquets this evening. Brigade Major McGowan will attend the formation.
					
				